ELLETT, Justice
(dissenting).
I dissent. The trial court allowed the defendant $2500 for services rendered subsequent to dissolution of the corporation. While there is authority to the contrary, the general rule is that a partner is not entitled to compensation for such services. The law is stated in 68 C.J.S. Partnership § 395 as follows:
Under most authorities, a partner is not entitled to compensation for his services in winding up firm affairs after dissolution, in the absence of an express or implied agreement for compensation.
Another item of dispute involves salary paid to two employees who assisted plaintiff after dissolution. If a partner is not entitled to receive compensation for services rendered in winding up a partnership business, I can see no reason why he should be reimbursed for hiring somebody else to do the job.
I would remand the case with instructions to eliminate from the partnership accounting the items of salary for defendant, R. L. Christensen, and Ruth Barlow, and would otherwise affirm the judgment.
HENRIOD, J., not participating.
"CROCKETT, C. J., having disqualified himself, does not participate herein.